Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/650,256 filed 2/8/2022 has been examined.
Claims 1-39 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,301,461. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.


Current Application
US Patent 11,301,461 B2 (App.# 16830635)
1. A method for controlling access to or functions on data stored in one or more
databases of a data storage system, the method comprising:

receiving, by a computing entity, a request indicating at least one of a function to be
performed on an electronic record or an access requested to the electronic record, wherein (a) the request originates from a requesting entity identifiable by a requesting entity identifier, (b) the electronic record is associated with a subject entity identifiable by a subject entity identifier, and
(c) the data of the electronic record is stored in the one or more databases;
responsive to receiving the request:
determining, by the computing entity, a relationship type between the requesting
entity and the subject entity, wherein the relationship type comprises at least one of a
direct relationship or an indirect relationship, and
determining, by the computing entity, a relationship status between the requesting
entity and the subject entity, wherein the relationship status comprises at least one of an active relationship or an inactive relationship;
response to determining that (a) the relationship type is a direct relationship, and (b) the relationship status is an active relationship:
identifying, by the computing entity, a user role for the requesting entity with respect to the subject entity for the electronic record, and
identifying, by the computing entity, a rights group associated with the user role, wherein (a) the rights group comprises a plurality of rights stored in a rights group data object, 
(b) the plurality of rights indicates at least one function that is allowed to be performed by the user role on the electronic record, 
(c) the plurality of rights indicates at
least one access right for a plurality of data classes of the electronic record to which the
user role is allowed, and 
(d) the rights data object comprises a corresponding access/function key that indicates the plurality of functions that are allowed to be performed by the user role on the electronic record and the plurality of data classes of the electronic record to which the user role is allowed access; and
enabling, by the computing entity, (a) the at least one function to be performed by the
user role on the electronic record based at least in part on the corresponding access/function key,
or (b) access to a data class of the plurality of data classes of the electronic record based at least in part on the corresponding access/function key.
2. The method of claim 1, wherein the requesting entity is represented as a node
defined within a graph-based domain ontology that is identifiable by the requesting entity identifier, and (d) the subject entity is represented as a node defined within the graph-based domain ontology that is identifiable by the subject entity identifier.
3. The method of claim 2, wherein the relationship type is (a) a direct relationship in
an instance in which the node representing the requesting entity is connected to the node
representing the subject entity by one edge, and (b) an indirect relationship in an instance in which the node representing the requesting entity is connected to the node representing the
subject entity by at least one intermediate node.
4. The method of claim 3, wherein the relationship type is determined by a preferred
path between the node representing the requesting entity and the node representing the subject
entity, wherein the preferred path comprises the least number of intermediate nodes.
5. The method of claim 1, wherein (a) the requesting entity is associated with a
requesting entity relationship data object that is stored in a relationship table and that represents a relationship to the subject entity, (b) the requesting entity relationship data object is identifiable
based at least in part on the requesting entity identifier, (c) the subject entity is associated with a subject entity relationship data object that is stored in the relationship table and that represents a relationship to the requesting entity, and (d) the subject entity relationship data object is
identifiable based at least in part on the subject entity identifier.
6. The method of claim 5 further comprising querying a database index for the
relationship table for entity relationship data object and the subject entity relationship data
object.
7. The method of claim 5, wherein the relationship type and the relationship status
are determined based at least in part on the requesting entity relationship data object and the
subject entity relationship data object.
8. The method of claim 1 further comprising providing the corresponding
access/function key to a code module that enables the function to be performed on the electronic record or the access requested to the electronic record based at least in part on the corresponding access/function key.
9. The method of claim 1, wherein the relationship status is associated with a future
end date.
10. The method of claim 1, wherein (a) the user role corresponds to a class of data in
the electronic record, and (b) the class of data is defined by a graph-based domain ontology.
11. The method of claim 1 further comprising (a) generating an extractable packet
data object, and (b) generating a data artifact packet data object based at 1 east in part on the
extractable packet data object, wherein the data artifact data object comprises (a) the subject
entity identifier identifying a subject entity, and (b) one or more ontology concept identifiers
corresponding respectively to one or more concepts defined within a graph-based domain
ontology.
12. The method of claim 11, wherein an extraction processing module:
automatically generates a container tree data structure comprising a data artifact container
node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, ( c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
automatically traverses each of the plurality of container nodes of the container tree data
structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the
traversal, a method is executed to retrieve a non-empty value from the database for the
corresponding observable, and (b) at the completion of the traversal, each of the plurality of
container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processes the container tree data structure to
generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generates, based at least in part on the observable groups, an information message
comprising the observable group for the function.
13. The method of claim 12, wherein automatically generating the container tree data
structure comprises:
determining a type of container node that should contain an observable corresponding to
an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the
container tree data structure; and
responsive to determining that a container node having the determined type is present in
the container tree data structure, storing the observable and a corresponding empty value in the
container node, wherein (a) the depth-first traversal of the container tree data structure comprises aggregating two or more values of a sub container node to generate a value of container comprising the subcontainer, and (b) wherein the extractable packet data object is an XML document.
14. A system comprising one or more processors, one or more databases comprising
program code, the one or more databases and the program code configured to, with the one or
more processors, cause the system to at least:
receive a request indicating at least one of a function to be performed on an electronic
record or an access requested to the electronic record, wherein (a) the request originates from a
requesting entity identifiable by a requesting entity identifier, (b) the electronic record is
associated with a subject entity identifiable by a subject entity identifier, and (c) the data of the
electronic record is stored in the one or more databases;
responsive to receiving the request:
determining a relationship type between the requesting entity and the subject
entity, wherein the relationship type comprises at least one of a direct relationship or an indirect relationship, and
determining a relationship status between the requesting entity and the subject
entity, wherein the relationship status comprises at least one of an active relationship or
an inactive relationship;
response to determining that (a) the relationship type is a direct relationship, and
(b) the relationship status is an active relationship:
identifying a user role for the requesting entity with respect to the subject entity for the
electronic record, and 
identifying a rights group associated with the user role, wherein (a) the rights group
comprises a plurality ofrights stored in a rights group data object, (b) the plurality ofrights
indicates at least one function that is allowed to be performed by the user role on the electronic
record, ( c) the plurality of rights indicates at least one access right for a plurality of data classes
of the electronic record to which the user role is allowed, and (d) the rights data object comprises a corresponding access/function key that indicates the plurality of functions that are allowed to be performed by the user role on the electronic record and the plurality of data classes of the electronic record to which the user role is allowed access; and
enabling (a) the at least one function to be performed by the user role on the electronic
record based at least in part on the corresponding access/function key, or (b) access to a data
class of the plurality of data classes of the electronic record based at least in part on the
corresponding access/function key.
15. The system of Claim 14, wherein the requesting entity is represented as a node
defined within a graph-based domain ontology that is identifiable by the requesting entity
identifier, and (d) the subject entity is represented as a node defined within the graph-based
domain ontology that is identifiable by the subject entity identifier.
16. The system of Claim 15, wherein the relationship type is (a) a direct relationship
in an instance in which the node representing the requesting entity is connected to the node
representing the subject entity by one edge, and (b) an indirect relationship in an instance in
which the node representing the requesting entity is connected to the node representing the
subject entity by at least one intermediate node.
17. The system of Claim 16, wherein the relationship type is determined by a
preferred path between the node representing the requesting entity and the node representing the subject entity, wherein the preferred path comprises the least number of intermediate nodes.
18. The system of Claim 14, wherein (a) the requesting entity is associated with a
requesting entity relationship data object that is stored in a relationship table and that represents a relationship to the subject entity, (b) the requesting entity relationship data object is identifiable
based at least in part on the requesting entity identifier, (c) the subject entity is associated with a
subject entity relationship data object that is stored in the relationship table and that represents a relationship to the requesting entity, and (d) the subject entity relationship data object is
identifiable based at least in part on the subject entity identifier.
19. The system of Claim 18, wherein the one or more memory storage areas and the
program code configured to, with the one or more processors, further cause the system to query a database index for the relationship table for entity relationship data object and the subject entity relationship data object.
20. The system of Claim 18, wherein the relationship type and the relationship status
are determined based at least in part on the requesting entity relationship data object and the
subject entity relationship data object.
21. The system of Claim 14, wherein the one or more memory storage areas and the
program code configured to, with the one or more processors, further cause the system to provide the corresponding access/function key to a code module that enables the function to be
performed on the electronic record or the access requested to the electronic record based at least in part on the corresponding access/function key.
22. The system of Claim 14, wherein the relationship status is associated with a
future end date.
23. The system of Claim 14, wherein (a) the user role corresponds to a class of data
in the electronic record, and (b) the class of data is defined by a graph-based domain ontology.
24. The system of Claim 14, wherein the one or more memory storage areas and the
program code configured to, with the one or more processors, further cause the system to (a)
generate an extractable packet data object, and (b) generate a data artifact packet data object
based at least in part on the extractable packet data object, wherein the data artifact data object
comprises (a) the subject entity identifier identifying a subject entity, and (b) one or more
ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology.
25. The system of Claim 24, wherein an extraction processing module:
automatically generates a container tree data structure comprising a data artifact container
node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, ( c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
automatically traverses each of the plurality of container nodes of the container tree data
structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the
traversal, a method is executed to retrieve a non-empty value from the database for the
corresponding observable, and (b) at the completion of the traversal, each of the plurality of
container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processes the container tree data structure to
generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generates, based at least in part on the observable groups, an information message
comprising the observable group for the function.
26. The system of Claim 25, wherein automatically generating the container tree data
structure comprises:
determining a type of container node that should contain an observable corresponding to
an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the
container tree data structure; and
responsive to determining that a container node having the determined type is present in
the container tree data structure, storing the observable and a corresponding empty value in the
container node, wherein (a) the depth-first traversal of the container tree data structure comprises aggregating two or more values of a sub container node to generate a value of container comprising the subcontainer, and (b) wherein the extractable packet data object is an XML document.
27. A computer program product comprising at least one non-transitory computerreadable
storage medium having computer-readable program code stored therein, the computerreadable
program code configured to at least:
receive a request indicating at least one of a function to be performed on an electronic
record or an access requested to the electronic record, wherein (a) the request originates from a
requesting entity identifiable by a requesting entity identifier, (b) the electronic record is
associated with a subject entity identifiable by a subject entity identifier, and (c) the data of the
electronic record is stored in the one or more databases;
responsive to receiving the request:
determining a relationship type between the requesting entity and the subject
entity, wherein the relationship type comprises at least one of a direct relationship or an indirect relationship, and
determining a relationship status between the requesting entity and the subject
entity, wherein the relationship status comprises at least one of an active relationship or
an inactive relationship;
response to determining that (a) the relationship type is a direct relationship, and (b) the
relationship status is an active relationship:
identifying a user role for the requesting entity with respect to the subject entity for the
electronic record, and
identifying a rights group associated with the user role, wherein (a) the rights group
comprises a plurality ofrights stored in a rights group data object, (b) the plurality ofrights
indicates at least one function that is allowed to be performed by the user role on the electronic
record, ( c) the plurality of rights indicates at least one access right for a plurality of data classes
of the electronic record to which the user role is allowed, and (d) the rights data object comprises a corresponding access/function key that indicates the plurality of functions that are allowed to be performed by the user role on the electronic record and the plurality of data classes of the electronic record to which the user role is allowed access; and
enabling (a) the at least one function to be performed by the user role on the electronic
record based at least in part on the corresponding access/function key, or (b) access to a data
class of the plurality of data classes of the electronic record based at least in part on the
corresponding access/function key.
28. The computer program product of Claim 27, wherein the requesting entity is
represented as a node defined within a graph-based domain ontology that is identifiable by the
requesting entity identifier, and (d) the subject entity is represented as a node defined within the
graph-based domain ontology that is identifiable by the subject entity identifier.
29. The computer program product of Claim 28, wherein the relationship type is (a) a
direct relationship in an instance in which the node representing the requesting entity is
connected to the node representing the subject entity by one edge, and (b) an indirect relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by at least one intermediate node.
30. The computer program product of Claim 29, wherein the relationship type is
determined by a preferred path between the node representing the requesting entity and the node representing the subject entity, wherein the preferred path comprises the least number of
intermediate nodes.
31. The computer program product of Claim 27, wherein (a) the requesting entity is
associated with a requesting entity relationship data object that is stored in a relationship table
and that represents a relationship to the subject entity, (b) the requesting entity relationship data
object is identifiable based at least in part on the requesting entity identifier, (c) the subject entity
is associated with a subject entity relationship data object that is stored in the relationship table
and that represents a relationship to the requesting entity, and (d) the subject entity relationship
data object is identifiable based at least in part on the subject entity identifier.
32. The computer program product of Claim 31, wherein the computer-readable
program code is further configured to query a database index for the relationship table for entity
relationship data object and the subject entity relationship data object.
33. The computer program product of Claim 31, wherein the relationship type and
the relationship status are determined based at least in part on the requesting entity relationship
data object and the subject entity relationship data object.
34. The computer program product of Claim 27, wherein the computer-readable
program code is further configured to provide the corresponding key to a code module that
enables the function to be performed on the electronic record or the access requested to the
electronic record based at least in part on the corresponding key.
35. The computer program product of Claim 27, wherein the relationship status is
associated with a future end date.
36. The computer program product of Claim 27, wherein (a) the user role
corresponds to a class of data in the electronic record, and (b) the class of data is defined by a
graph-based domain ontology.
37. The computer program product of Claim 27, wherein the computer-readable
program code is further configured to (a) generate an extractable packet data object, and (b)
generate a data artifact packet data object based at least in part on the extractable packet data
object, wherein the data artifact data object comprises (a) the subject entity identifier identifying
a subject entity, and (b) one or more ontology concept identifiers corresponding respectively to
one or more concepts defined within a graph-based domain ontology.
38. The computer program product of Claim 37, wherein an extraction processing
module:
automatically generates a container tree data structure comprising a data artifact container
node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding
observable, ( c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
automatically traverses each of the plurality of container nodes of the container tree data
structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the
traversal, a method is executed to retrieve a non-empty value from the database for the
corresponding observable, and (b) at the completion of the traversal, each of the plurality of
container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processes the container tree data structure to
generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generates, based at least in part on the observable groups, an information message
comprising the observable group for the function.
39. The computer program product of Claim 39, wherein automatically generating
the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to
an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the
container tree data structure; and
responsive to determining that a container node having the determined type is present in
the container tree data structure, storing the observable and a corresponding empty value in the
container node, wherein (a) the depth-first traversal of the container tree data structure comprises aggregating two or more values of a sub container node to generate a value of container comprising the subcontainer, and (b) wherein the extractable packet data object is an XML document.
1. A method for controlling access to or functions on data stored in one or more relational databases of a data storage system, the method comprising:

receiving, by a computing entity, a request indicating at least a function to be performed on an electronic record or an access requested to the electronic record, wherein (a) the request originates from a requesting entity identifiable by a requesting entity identifier, (b) the electronic record is associated with a subject entity identifiable by a subject entity identifier, and 
(c) the data of the electronic record is stored in the one or more relational databases;
responsive to receiving the request:
determining, by the computing entity, a relationship type between the requesting entity and the subject entity, wherein the relationship type is a direct relationship or an indirect relationship, 
and
determining, by the computing entity, a relationship status between the requesting entity and the subject entity, wherein the relationship status is (a) an active relationship, or (b) an inactive relationship;

response to determining that (a) the relationship type is a direct relationship, and (b) the relationship status is an active relationship:
identifying, by the computing entity, a user role for the requesting entity with respect to the electronic record of the subject entity, 
and
identifying, by the computing entity, a rights group associated with the user role, wherein (a) the rights group comprises one or more rights stored in a rights group data object, 
(b) the one or more rights indicate a plurality of functions that are allowed to be performed by the user role on the electronic record, 
(c) the one or more rights indicate access rights for a plurality of data classes of the electronic record to which the user role is allowed, and 
(d) the rights data object comprises a corresponding access/function key that indicates the plurality of functions that are allowed to be performed by the user role on the electronic record and the plurality of data classes of the electronic record to which the user role is allowed access; and
enabling, by the computing entity, (a) a function of the plurality of functions to be performed by the user role on the electronic record based at least in part on the corresponding access/function key, 
or (b) access to a data class of the plurality of data classes of the electronic record based at least in part on the corresponding access/function key.
2. The method of claim 1, wherein the requesting entity is represented as a node defined within a graph-based domain ontology that is identifiable by the requesting entity identifier, and (d) the subject entity is represented as a node defined within the graph-based domain ontology that is identifiable by the subject entity identifier.
3. The method of claim 2, wherein the relationship type is (a) a direct relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by one edge, and (b) an indirect relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by at least one intermediate node.
4. The method of claim 3, wherein the relationship type is determined by a preferred path between the node representing the requesting entity and the node representing the subject entity, wherein the preferred path comprises the least number of intermediate nodes.
5. The method of claim 1, wherein (a) the requesting entity is associated with a requesting entity relationship data object that is stored in a relationship table and that represents a relationship to the subject entity, (b) the requesting entity relationship data object is identifiable based at least in part on the requesting entity identifier, (c) the subject entity is associated with a subject entity relationship data object that is stored in the relationship table and that represents a relationship to the requesting entity, and (d) the subject entity relationship data object is identifiable based at least in part on the subject entity identifier.
6. The method of claim 5 further comprising querying a database index for the relationship table for entity relationship data object and the subject entity relationship data object.
7. The method of claim 5, wherein the relationship type and the relationship status are determined based at least in part on the requesting entity relationship data object and the subject entity relationship data object.
8. The method of claim 1 further comprising providing the corresponding access/function key to a code module that enables the function to be performed on the electronic record or the access requested to the electronic record based at least in part on the corresponding access/function key.
9. The method of claim 1, wherein the relationship status is associated with a future end date.
10. The method of claim 1, wherein (a) the user role corresponds to a class of data in the electronic record, and (b) the class of data is defined by a graph-based domain ontology.
11. The method of claim 1 further comprising (a) generating an extractable packet data object, and (b) generating a data artifact packet data object based at least in part on the extractable packet data object, wherein the data artifact data object comprises (a) the subject entity identifier identifying a subject entity, and (b) one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology.
12. The method of claim 11, wherein an extraction processing module:
automatically generates a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
automatically traverses each of the plurality of container nodes of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processes the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generates, based at least in part on the observable groups, an information message comprising the observable group for the function.
13. The method of claim 12, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node, wherein (a) the depth-first traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer, and (b) wherein the extractable packet data object is an XML document.
14. A system comprising one or more processors, one or more relational databases comprising program code, the one or more relational databases and the program code configured to, with the one or more processors, cause the system to at least:
receive a request indicating at least a function to be performed on an electronic record or an access requested to the electronic record, wherein (a) the request originates from a requesting entity identifiable by a requesting entity identifier, (b) the electronic record is associated with a subject entity identifiable by a subject entity identifier, and (c) the data of the electronic record is stored in the one or more relational databases;
responsive to receiving the request:
determining a relationship type between the requesting entity and the subject entity, wherein the relationship type is a direct relationship or an indirect relationship, and
determining a relationship status between the requesting entity and the subject entity, wherein the relationship status is (a) an active relationship, or (b) an inactive relationship;
response to determining that (a) the relationship type is a direct relationship, and (b) the relationship status is an active relationship:
identifying a user role for the requesting entity with respect to the electronic record of the subject entity, and
identifying a rights group associated with the user role, wherein (a) the rights group comprises one or more rights stored in a rights group data object, (b) the one or more rights indicate a plurality of functions that are allowed to be performed by the user role on the electronic record, (c) the one or more rights indicate access rights for a plurality of data classes of the electronic record to which the user role is allowed access, and (d) the rights data object comprises a corresponding access/function key that indicates the plurality of functions that are allowed to be performed by the user role on the electronic record and the plurality of data classes of the electronic record to which the user role is allowed access; and
enabling (a) a function of the plurality of functions to be performed by the user role on the electronic record based at least in part on the corresponding access/function key, or (b) access to a data class of the plurality of data classes of the electronic record based at least in part on the corresponding access/function key.
15. The system of claim 14, wherein the requesting entity is represented as a node defined within a graph-based domain ontology that is identifiable by the requesting entity identifier, and (d) the subject entity is represented as a node defined within the graph-based domain ontology that is identifiable by the subject entity identifier.
16. The system of claim 15, wherein the relationship type is (a) a direct relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by one edge, and (b) an indirect relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by at least one intermediate node.
17. The system of claim 16, wherein the relationship type is determined by a preferred path between the node representing the requesting entity and the node representing the subject entity, wherein the preferred path comprises the least number of intermediate nodes.
18. The system of claim 14, wherein (a) the requesting entity is associated with a requesting entity relationship data object that is stored in a relationship table and that represents a relationship to the subject entity, (b) the requesting entity relationship data object is identifiable based at least in part on the requesting entity identifier, (c) the subject entity is associated with a subject entity relationship data object that is stored in the relationship table and that represents a relationship to the requesting entity, and (d) the subject entity relationship data object is identifiable based at least in part on the subject entity identifier.
19. The system of claim 18, wherein the one or more memory storage areas and the program code configured to, with the one or more processors, further cause the system to query a database index for the relationship table for entity relationship data object and the subject entity relationship data object.
20. The system of claim 18, wherein the relationship type and the relationship status are determined based at least in part on the requesting entity relationship data object and the subject entity relationship data object.
21. The system of claim 14, wherein the one or more memory storage areas and the program code configured to, with the one or more processors, further cause the system to provide the corresponding access/function key to a code module that enables the function to be performed on the electronic record or the access requested to the electronic record based at least in part on the corresponding access/function key.
22. The system of claim 14, wherein the relationship status is associated with a future end date.
23. The system of claim 14, wherein (a) the user role corresponds to a class of data in the electronic record, and (b) the class of data is defined by a graph-based domain ontology.
24. The system of claim 14, wherein the one or more memory storage areas and the program code configured to, with the one or more processors, further cause the system to (a) generate an extractable packet data object, and (b) generate a data artifact packet data object based at least in part on the extractable packet data object, wherein the data artifact data object comprises (a) the subject entity identifier identifying a subject entity, and (b) one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology.
25. The system of claim 24, wherein an extraction processing module:
automatically generates a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
automatically traverses each of the plurality of container nodes of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processes the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generates, based at least in part on the observable groups, an information message comprising the observable group for the function.
26. The system of claim 25, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node, wherein (a) the depth-first traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer, and (b) wherein the extractable packet data object is an XML document.
27. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable program code configured to at least:
receive a request indicating at least a function to be performed on an electronic record or an access requested to the electronic record, wherein (a) the request originates from a requesting entity identifiable by a requesting entity identifier, (b) the electronic record is associated with a subject entity identifiable by a subject entity identifier, and (c) the data of the electronic record is stored in the one or more relational databases;
responsive to receiving the request:
determining a relationship type between the requesting entity and the subject entity, wherein the relationship type is a direct relationship or an indirect relationship, and
determining a relationship status between the requesting entity and the subject entity, wherein the relationship status is (a) an active relationship, or (b) an inactive relationship;
response to determining that (a) the relationship type is a direct relationship, and (b) the relationship status is an active relationship:
identifying a user role for the requesting entity with respect to the electronic record of the subject entity, and
identifying a rights group associated with the user role, wherein (a) the rights group comprises one or more rights stored in a rights group data object, (b) the one or more rights indicate a plurality of functions that are allowed to be performed by the user role on the electronic record, (c) the one or more rights indicate access rights for a plurality of data classes of the electronic record to which the user role is allowed access, and (d) the rights data object comprises a corresponding access/function key that indicates the plurality of functions that are allowed to be performed by the user role on the electronic record and the plurality of data classes of the electronic record to which the user role is allowed access; and
enabling (a) a function of the plurality of functions to be performed by the user role on the electronic record based at least in part on the corresponding access/function key, or (b) access to a data class of the plurality of data classes of the electronic record based at least in part on the corresponding access/function key.
28. The computer program product of claim 27, wherein the requesting entity is represented as a node defined within a graph-based domain ontology that is identifiable by the requesting entity identifier, and (d) the subject entity is represented as a node defined within the graph-based domain ontology that is identifiable by the subject entity identifier.
29. The computer program product of claim 28, wherein the relationship type is (a) a direct relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by one edge, and (b) an indirect relationship in an instance in which the node representing the requesting entity is connected to the node representing the subject entity by at least one intermediate node.
30. The computer program product of claim 29, wherein the relationship type is determined by a preferred path between the node representing the requesting entity and the node representing the subject entity, wherein the preferred path comprises the least number of intermediate nodes.
31. The computer program product of claim 27, wherein (a) the requesting entity is associated with a requesting entity relationship data object that is stored in a relationship table and that represents a relationship to the subject entity, (b) the requesting entity relationship data object is identifiable based at least in part on the requesting entity identifier, (c) the subject entity is associated with a subject entity relationship data object that is stored in the relationship table and that represents a relationship to the requesting entity, and (d) the subject entity relationship data object is identifiable based at least in part on the subject entity identifier.
32. The computer program product of claim 31, wherein the computer-readable program code is further configured to query a database index for the relationship table for entity relationship data object and the subject entity relationship data object.
33. The computer program product of claim 31, wherein the relationship type and the relationship status are determined based at least in part on the requesting entity relationship data object and the subject entity relationship data object.
34. The computer program product of claim 27, wherein the computer-readable program code is further configured to provide the corresponding key to a code module that enables the function to be performed on the electronic record or the access requested to the electronic record based at least in part on the corresponding key.
35. The computer program product of claim 27, wherein the relationship status is associated with a future end date.
36. The computer program product of claim 27, wherein (a) the user role corresponds to a class of data in the electronic record, and (b) the class of data is defined by a graph-based domain ontology.
37. The computer program product of claim 27, wherein the computer-readable program code is further configured to (a) generate an extractable packet data object, and (b) generate a data artifact packet data object based at least in part on the extractable packet data object, wherein the data artifact data object comprises (a) the subject entity identifier identifying a subject entity, and (b) one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology.
38. The computer program product of claim 37, wherein an extraction processing module:
automatically generates a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a database or aggregated from retrieved empty values;
automatically traverses each of the plurality of container nodes of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processes the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generates, based at least in part on the observable groups, an information message comprising the observable group for the function.
39. The computer program product of claim 38, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node, wherein (a) the depth-first traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer, and (b) wherein the extractable packet data object is an XML document.





Allowable Subject Matter
Claims 1-39 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beck et al., US Pub. No. 2017/0201508 A1, teaches Methods and apparatus, including computer program products, related to relationship-based authorization. In general, data characterizing a request for authorization to a computer-based resource is received, and the authorization may be provided based on one or more relationships of a requesting principal. A determination may be made as to whether a requesting principal is authorized, which may include determining whether the requesting user has a relationship with a principal that has management rights of the computer-based resource and determining whether the relationship allows for an access, such as a use of the computer-based resource, if the requesting principal has a relationship with the other principal. If there is no such relationship, a determination may be made as to whether an organization of the requesting principal has a relationship with the other principal that allows for the access;

Tankersly et al., US Pub. No. 2018/0024901 A1, teaches automated discovery of relationships between entities within an IT environment. A technique is performed by a relationship module that performs a discovery search for entity relationships to produce a set of relationship search results. The relationship module then generates a set of relationship definitions from the set of relationship search results which are stored to a relationship collection in a data store. A technique for automatically updating entity and relationship definitions and removing outdated entity and relationship definitions stored to a data store. An update module automatically updates entity and relationship definitions at predetermined time intervals. The update history in each definition is also modified to reflect the update process. A retire module automatically removes outdated definitions using the update history in each definition;

Hugh et al., US Pub. No. 2003/0227487 A1, teaches a  way of adding predictability, organization, and reducing the confusion inherent in user interfaces to shared collections of data items accessible or modified by numbers of different users independently. A group of users can predefine categories of data items, relationships between data items, and rules governing the creation and modification of those relationships based on those categories. The predefined model includes interactive triggers presented to users in the context of certain data items or data item relationships. Those triggers cause new data items or data relationships to be entered or existing ones modified according to the group's pre-defined practices. User-based permissions can be attached not only to data items, but to relationships between data items. Accordingly, two or more users may view a first data item, yet each views a different set of other data items directly related to that first data item based on those relationship permissions;
and
Ganz et al., US Pub. No. 2017/0147709 A1, teaches a method is provided for graphically representing a portion of a directed acyclic graph as a hierarchical tree structure to facilitate user collaboration over a network, the method comprising obtaining a collaborative project shared among a plurality of users over a communication network, the project represented by a directed acyclic graph structure comprising a plurality of entities and a plurality of associations, the plurality of entities including one or more locus entities, each of the locus entities associated with a locus node from which ancestor entities in the directed acyclic graph of each locus entity are traversed as an inverted tree structure, each child node in the inverted tree indicating a respective entity related as a parent in the directed acyclic graph to the entity of its parent in the inverted tree; and expanding a subtree rooted at a leaf node of the inverted tree in response to user input.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152